Citation Nr: 0730525	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-26 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to service connection for pituitary tumor, 
including due to Agent Orange and/or asbestos exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for panic attacks.

4.  Entitlement to an increased rating for mitral valve 
prolapse.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
April 1967 in the United States Navy; as well as multiple 
tours in the United States Army from November 1970 to July 
1987, including service in Vietnam from June 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
South Carolina.  

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.

The issues of entitlement to an increased rating for mitral 
valve prolapse and entitlement to service connection for 
asthma are addressed in the REMAND portion of the decision 
below.

The Board notes that in a June 2005 statement and in his 
August 2006 substantive appeal (Form 9) the veteran presented 
claims for service connection for depression and anxiety.  
These issues have not been adjudicated.  They are, 
accordingly, referred back to the RO for appropriate action.






FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to Agent 
Orange during active military service.  

2.  The veteran has a current pituitary tumor disorder.

3.  The veteran did not complain of and was not treated for a 
pituitary tumor during service, and the preponderance of the 
evidence is against finding that his pituitary tumor disorder 
is related to service or any incident thereof.

4.  Pituitary tumor is not a presumptive disorder under the 
provisions of 38 C.F.R. § 3.309(e).

5.  The veteran does not have a current diagnosis of PTSD, 
but does have a current diagnosis of panic attacks.

6.  The record contains competent medical evidence that the 
veteran's current panic attacks disorder is secondary to his 
service-connected mitral valve prolapse disability.


CONCLUSIONS OF LAW

1.  A pituitary tumor disorder was not incurred during active 
military service, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

2.  Claimed PTSD was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  A panic attacks disorder is secondary to a service-
connected disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pituitary Tumor Disorder

The veteran seeks service connection for a pituitary tumor 
disorder due to Agent Orange and/or asbestos exposure.  

DD-214 confirms service in Vietnam during the Vietnam 
conflict; therefore, and in accordance with 38 C.F.R. § 
3.307(a)(6)(iii), exposure to Agent Orange is conceded.  The 
veteran avers that his exposure to asbestos occurred aboard 
ship in the Navy.

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  
However, a presumption of service connection based on 
exposure to herbicides is not warranted for any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 68 
Federal Register 27630-27641 (May 20, 2003).

Service medical records (including February 1987 retirement 
examination) contain no evidence of any complaints of or 
treatment for a pituitary tumor disorder.  In fact, the 
record contains no objective evidence of said until 1995.  
The record also contains no competent medical evidence that 
links the veteran's current pituitary tumor disorder to 
service or any incident thereof, including Agent Orange or 
asbestos exposure.  In that regard, it is noted that the 
veteran asserts that his pituitary tumor disorder is related 
to Agent Orange and/or asbestos exposure during service.  A 
layperson, however, is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

During his May 2007 hearing the veteran testified that he has 
a Ph.D. and is a "state certified addictions therapist and 
addiction psychology with certification in addiction."  
These credentials, however, do not mean that the Board is 
required to assign significant probative value to his 
contentions.  See, e.g., Sklar v. Brown, 5 Vet. App. 140, 146 
(1993)(Observing that a specialist's opinion as to a medical 
matter outside of his or her specialty is to be given little 
weight).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  The veteran's 
credentials enable him to provide competent medical evidence 
on his behalf.  See 38 C.F.R. § 3.159(a)(1).  However, since 
his medical credentials are not related to the disability for 
which he seeks service connection, his assertions are 
entitled to only minimal probative value.  Moreover, his 
credibility is diminished by the fact that he is interested 
in obtaining a favorable outcome in this matter.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, there is a significant lapse of time between 1995 
diagnostic evidence of a pituitary tumor disorder and the 
veteran's 1987 separation from service.  Thus, overall, the 
post-service medical evidence, indicating a condition that 
was evaluated many years after service with no indication of 
an association to service, is found to provide significant 
evidence against his claim.  Accordingly, the probative 
evidence against the claim outweighs the veteran's assertions 
of a relationship between his current condition and service, 
to include exposure to Agent Orange.  

In addition, pituitary tumor is not among the diseases listed 
at 38 C.F.R. § 3.309(e).  Accordingly, service connection for 
pituitary tumor disorder secondary to Agent Orange exposure 
must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

II.  PTSD/panic attacks

The veteran also seeks service connection for PTSD/panic 
attacks.  He says that he has suffered from panic attacks 
since service.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
that is proximately due to or the result of a service-
connected disease or injury shall also be service connected.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

The record contains no evidence of a current diagnosis of 
PTSD.  Service connection for PTSD must therefore be denied.  
See Brammer v. Derwinski,  3 Vet. App. 223 (1992) (In the 
absence of proof of a present disability, there is no valid 
claim presented).  There is also no diagnosis of panic 
attacks in service medical records.  The record does, 
however, contain competent medical evidence of a current 
panic attacks disorder.  According to the veteran's private 
treating physician, these attacks are secondary to the 
veteran's service-connected mitral valve prolapse disability.  
She goes on to state that the veteran has suffered from these 
panic attacks for 30 years.  The record contains no evidence 
to the contrary.  Accordingly, in view of competent medical 
evidence of a current panic attacks disorder, and competent 
medical evidence that said disorder was proximately caused by 
a service-connected disability, service connection for panic 
attacks is warranted.  38 C.F.R. § 3.310(a).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  Letters from the RO dated in April and 
October 2005 satisfied the duty to notify provisions.  The 
veteran was informed of the evidence that VA would obtain and 
of the evidence that he should submit, or request assistance 
in obtaining, from VA.  He was also explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his clam (38 C.F.R. § 3.159(b)(1)).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
regarding disability ratings and effective dates in or around 
March 2006.  Although this notice was issued after the 
December 2005 rating decision, the Board finds that any 
defect with respect to the timing of this notice requirement 
is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The Board notes that the Court specifically 
stated in Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to that 
claim does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  The case was also readjudicated by way of a 
subsequent supplemental statement of the case in August 2006.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted by the evidence.  Based on communications 
sent to the veteran and the veteran's communications with VA 
over the course of this appeal, including his testimony at 
the May 2007 Board hearing, the veteran is found to be 
reasonably expected to understand the evidence that was 
needed to substantiate his claim.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have available VA and private 
treatment records.  As noted before, the veteran also 
testified at a May 2007 Travel Board hearing.  There is no 
indication in the record that additional evidence is 
available and not part of the claims file.  There is also no 
indication that additional development is necessary, and the 
Board is satisfied that VA has done everything reasonably 
possible to assist the veteran with respect to the claims 
decided in this appeal.  

The Board also notes that there is no suggestion, except by 
the veteran who is interested in a favorable outcome in this 
case, that the veteran's pituitary tumor disorder may be 
associated with an established event, injury or disease in 
service or presumed exposure to Agent Orange or asbestos.  38 
C.F.R. § 3.159(c)(4) (2007); See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson¸ 20 Vet. 
App. 79 (2006).  Accordingly, referral of the case for the 
purpose of obtaining a medical opinion regarding whether the 
veteran's pituitary tumor disorder is etiologically related 
to service is not warranted.


ORDER

Entitlement to service connection for pituitary tumor 
disorder is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for panic attacks is 
granted.



REMAND

In its December 2005 rating decision the RO also denied 
service connection for asthma and the veteran's request for a 
rating in excess of 10 percent for mitral valve prolapse.  In 
correspondence received by the RO in August 2006 the veteran 
responded that his "heart problem is not getting better," 
and added that he has "continually been treated with beta 
blockers."  He also stated that he never had asthma before 
he went into the military, but "since Vietnam, has had much 
problems."  As these statements indicate disagreement with 
the RO's December 2005 denial of the veteran's claims for 
service connection for asthma and an increased rating for his 
service-connected mitral valve prolapse, and as they were 
contained in the Substantive Appeal to the Board, which 
indicates an interest in appealing to the Board, the Board 
finds that these statements comply with regulatory provisions 
for filing of an Notice of disagreement (NOD).  See 38 C.F.R. 
§ 20.201 (2007); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (an NOD need only consist of a writing that expresses 
disagreement with an RO decision).  Unfortunately, the 
veteran has not been an statement of the case (SOC) with 
regard to these issues.  These issues must therefore be 
remanded for issuance of an SOC.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issuance of a statement of the case 
concerning the following issues:

*	Entitlement to an increased 
rating for mitral valve prolapse 
disability; 

*	Entitlement to service connection 
for asthma.

2.  If any of the claims remain denied, the 
veteran and his representative should be 
advised of the veteran's right of appeal to 
the Board, and of the need to file a 
substantive appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


